DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 112	3
B. Claims 1-9 and 23-25 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
III. Claim Rejections - 35 USC § 103	4
A. Claims 1, 2, 7-9, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/182637 (“Hourani”) in view of US 4,576,834 (“Sobczak ”) and US 2018/0047584 (“Pereira”) and as evidenced by US 2004/0183220 (“Dalmia”) for claims 7 and 8 only.	4
IV. Allowable Subject Matter	11
V. Response to Arguments	12
Conclusion	14


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
B. Claims 1-9 and 23-25 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 was amended as follows:
[5a] forming a planar layer comprising a planarizing film, the forming comprising
[5b] depositing the planarizing film, by spin-on deposition, over the top surfaces of the structures and top surfaces of the particular fill material that fills the recesses, 
[5c] the planar layer having a planar surface for patterning with a lithography process.
The language “for patterning with a lithography process” renders the claim indefinite because is unclear if the feature following the word “for” is or is not performed.
Claims 2-9 and 23-25 are rejected for including same the indefinite feature by depending from claim 1.
For the purposes of examination, it will be presumed as broadly as written, which does not require that a “lithographic process” is performed. 


III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1, 2, 7-9, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/182637 (“Hourani”) in view of US 4,576,834 (“Sobczak ”) and US 2018/0047584 (“Pereira”) and as evidenced by US 2004/0183220 (“Dalmia”) for claims 7 and 8 only.
Claim 1 reads,
1. (Currently Amended) A method for planarizing a substrate for patterning with a lithography process, the method comprising: 
[1] receiving a substrate having a non-planar topography including structures defining recesses; 
[2a] depositing a self-assembled monolayer on top surfaces of the structures of the substrate, 
[2b] without depositing the self-assembled monolayer on surfaces located below the top surfaces of the structures of the substrate, 
[2c] the self-assembled monolayer providing a dewetting surface condition for a particular fill material,
[2d] the particular fill material being a photoresist, a silicon-containing anti-reflective coating, or a spin-on organic carbon; 
[3] depositing the particular fill material on the substrate by spin-on deposition such that the particular fill material fills the recesses without adhering to the self-assembled monolayer; 
[4] removing the self-assembled monolayer; 
[5a] forming a planar layer comprising a planarizing film, the forming comprising
[5b] depositing the planarizing film, by spin-on deposition, over the top surfaces of the structures and top surfaces of the particular fill material that fills the recesses, 
[5c] the planar layer having a planar surface for patterning with a lithography process.

With regard to claim 1, Hourani discloses, generally in Figs. 1-3,
1. (Currently Amended) A method for planarizing a substrate for patterning with a lithography process, the method comprising: 
[1] receiving a substrate 110 having a non-planar topography including structures defining recesses 130 [as shown in Fig. 1]; 
[2a] depositing a self-assembled monolayer [“blocking layer 210”] on top surfaces of the structures of the substrate 110 [as shown in Fig. 2; ¶ 35], 
[2b] … [not taught] … 
[2c] the self-assembled monolayer 210 providing a dewetting surface condition for a particular fill material 310 [¶ 35]; 
[2d] … [not taught] … 
[3] depositing the particular fill material 310 on the substrate 110 by spin-on deposition such that the particular fill material 310 fills the recesses without adhering to the self-assembled monolayer 210 deposition [¶ 37: “the fill may be deposited using a spin coating process”] …
[4] removing the self-assembled monolayer 210 [¶ 47; Fig. 11]; and
[5a]-[5c] … [not taught].

With regard to the preamble of claim 1, the limitation, “for patterning with a lithography process” is a statement of intended use that fails to imply a structure or process step other than those recited in the claims.  (See MPEP 2111.02(II).)  As such this feature fails to have patentable weight.  

With regard feature [2c] of claim 1, as to the function of the self-assembled monolayer (SAM), i.e. the blocking layer 210, in the spin coating deposition of the fill material 310, Hourani states,
[0037] Figure 3 illustrates a process 300 of depositing a fill in the recessed features of a substrate. A fill 310 may be deposited in the recessed features 130 of the substrate 110.  In one implementation, the fill 310 may be deposited using a spin coating process.  …  The blocking layer 210 may prevent the deposition of the fill 310 on the surface of the substrate 110 and the sidewalls of the recessed features 130.  Therefore, the blocking layer 210 may promote the deposition of the fill 310 on the bottom surface 120 of the recessed features 130.  …  In one implementation, the fill 310 may be a dielectric material.  In another implementation, the fill 310 may be a conductive material.  …
(Hourani: ¶ 37; emphasis added)
Therefore the SAM 210 of Hourani provides “provid[es] a dewetting surface condition for a particular fill material 310”, as required by feature [2c].
This is all of the features of claim 1 disclosed in Hourani.

With regard to feature [2b] of claim 1, 
[2b] without depositing the self-assembled monolayer on surfaces located below the top surfaces of the structures of the substrate,
Hourani shows that the SAM 210 can be on sidewall surfaces of the recess (Hourani: Figs. 2, 4, 7, 10, 11) and therefore “below the top surfaces of the structures of the substrate” that define the recesses 130, contrary to the requirement in feature [2b].
Sobczak , like Hourani, teaches a spin-coating method for filling recesses 22 in a substrate including a blocking layer 16A, i.e. fluoropolymer 16A(16), providing a dewetting condition to top surfaces of the structures 26/14 forming the recesses 22 in a substrate 12, thereby preventing deposition of a dielectric fill material 28 on said structures 26/14 during the spin coating (Figs. 1-5; col. 5, line 25 to col. 7, line 41 –especially col. 5, lines 25-53).  Sobczak  further teaches that the blocking layer 16A is not deposited “on surfaces located below the top surfaces of the structures 26/14 of the substrate 12”.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to limit the SAM 210 of Hourani to the top surfaces of the structures forming the recesses 130, because Sobczak teaches that a blocking layer limited to the top surface achieves that same objective of filling the trench with dielectric material.  As such, the combination of Hourani with Sobczak  shows that it is a matter of design choice as to whether or not the blocking layer, i.e. the claimed SAM, is only on the top surfaces or on both the top surfaces and parts of the sidewalls within the recess.  (See MPEP 2143.)

With regard to feature [2d] of claim 1, 
[2d] the particular fill material being a photoresist, a silicon-containing anti-reflective coating, or a spin-on organic carbon; 
While Hourani does not disclose one of the three claimed materials, Hourani does, however, teach the fill material 310 can be a dielectric (¶ 37), of which each of the three claimed materials is a member.
 Pereira, like Hourani, teaches a method of filling recesses formed by structures 107 in a substrate 105 for making a planar surface, and used which teaches spin coating of dielectric fill material 21, 22 made from organic carbon layers 21 and 22 for planarization (Pereira: Figs. 1-4, ¶¶ 25, 28, and 35).  Particularly with regard to the spin coating, Pereira states,
Note that for convenience in describing embodiments, examples herein focus on spin-on materials.  Techniques herein, however, are useful for all gap-fill materials including spin-on, flowable, chemical vapor deposition (CVD), atomic layer deposition (ALD), and so forth.
(Pereira: ¶ 25, last two sentences; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a spin-on organic carbon as the dielectric fill material 310 in Hourani because Pereira teaches that spin-on carbon is suitable for filling recesses during the fabrication of semiconductor devices.  As such, the selection of organic carbon dielectric material amounts to obvious material choice.  (See MPEP 2144.07.)

With regard to features [5a]-[5c] of claim 1 and claim 25,
[5a] forming a planar layer comprising a planarizing film, the forming comprising
[5b] depositing the planarizing film, by spin-on deposition, over the top surfaces of the structures and top surfaces of the particular fill material that fills the recesses
[5c] the planar layer having a planar surface for patterning with a lithography process.
25. (Previously Presented) The method of Claim 1, wherein the planarizing film is a same material as the particular fill material.
Hourani does not teach the “planar layer comprising a planarizing film” and does not, therefore, teach features [5a]-[5c] or claim 25.  Hourani does, however, teach that the process and structure disclosed therein is for the fabrication of a semiconductor integrated circuit device (Hourani: Fig. 16; ¶ 56), thereby requiring multiple layers to be added in order to form the circuit elements the integrated circuit device (id.). 
Pereira further teaches the spin coating of a second layer 22 that can be the same material as the first layer 21 (Pereira: ¶ 35) and therefore can be the same organic carbon layer (¶ 28) and forms a planar layer having a planar surface.  Again, there is no requirement that a subsequent lithography process is carried out on the planar layer, as explained in the rejection under 35 USC 112(b).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a planar layer having a planar surface comprising a planarizing film made of the same material as the fill material in order to form additional planar layers during the fabrication of an integrated circuit device, as taught in Pereira. 
This is all of the features of claim 1.

Claim 2 reads,
2. (Original) The method of Claim 1, wherein portions of the substrate include a hardmask such that the top surfaces of the portions of the substrate are the hardmask, the self-assembled monolayer being deposited on the hardmask.
Hourani does not teach a hardmask on the top surfaces.
Sobczak  further teaches a hardmask, i.e. “dielectric film 14”, on the top surfaces of the structures 26 that functions as a contamination barrier to the blocking layer 16A(16) (Sobczak : col. 5, lines 59-65).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a dielectric material, i.e. the claimed hardmask, on the top surface of the structures forming the recesses 130 in Hourani, in order to prevent contamination from the blocking layer, i.e. the SAM, as taught in Sobczak .  


With regard to claim 7, Hourani, as evidenced by Dalmia, further discloses, 
 7. (Original) The method of Claim 1, wherein the self-assembled monolayer comprises: 
[1] a head group coupled to the substrate; 
[2] a functional group; and 
[3] a tail group coupling the head group to the functional group such that that head group is spaced apart from the functional group, the tail group being an organic substance.  
Again, as evidence, see Dalmia Figs. 2 and 3 and paragraph [0022]. 

With regard to claims 8, Hourani, as evidenced by Dalmia, further discloses, 
8. (Original) The method of Claim 1, wherein the self-assembled monolayer comprises thiol or silicon.  
Hourani discloses that the head group includes a silane or a thiol (Hourani: ¶ 35).  

With regard to claims 9, Hourani further discloses, 
9. (Original) The method of Claim 1, wherein the recesses 130 include at least one of trenches or holes defined by the structures of the non-planar topography of the substrate 110 [Hourani: ¶ 134; Figs. 1-11]. 

With regard to claim 23, Hourani further discloses,
23. (Previously presented) The method of Claim 1, wherein depositing the self- assembled monolayer 210 is performed by a spin-on process or a low temperature chemical vapor deposition process.
Hourani teaches that the SAM 210 can be deposited using a spin-coating technique, stating, “the SAMs may be deposited using a spin coating process” (Hourani: ¶ 35).

With regard to claim 24, Hourani modified according to Pereira to include the planarizing film further teaches,
24. (Previously presented) The method of Claim 1, wherein
[1] the removing of the self-assembled monolayer 210 exposes the top surfaces of the structures [Hourani: Fig. 11; ¶ 47], and 
[2] the planarizing film [22 of Pereira used in Hourani] physically contacts the exposed top surfaces of the structures [because the SAM 210 has been removed].

IV. Allowable Subject Matter
(1) Claims 10, 12-14, and 17-21 are allowed.
The reasons for finding each of independent claims 10 and 17 as well as their dependent claims, 12-14 and 18-21, allowable can be found in the Final Rejection mailed 12/08/2021 at pp. 17-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

(2) Pending overcoming the rejection of claims 1-9 and 23-25 under 35 USC 112(b), above, claims 3-6, which depend from claim 1, would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-6 read,
3. (Original) The method of Claim 2, further comprising removing the hardmask prior to depositing the planarizing film on the substrate.  
4. (Original) The method of Claim 2, wherein the hardmask is a spin-on carbon hardmask.  
5. (Original) The method of Claim 1, further comprising, prior to depositing the self- assembled monolayer on the top surfaces of the structures of the substrate: depositing a hardmask on the substrate; and etching the hardmask to remove the hardmask over the top surfaces of the structures and from a portion of the recesses, a portion of the hardmask remaining in the recesses.  
6. (Original) The method of Claim 5, wherein depositing the particular fill material on the substrate by spin-on deposition such that the particular fill material fills the recesses without adhering to the self-assembled monolayer comprises depositing the particular fill material on the portion of the hardmask remaining in the recesses.
The prior art does not reasonably teach or suggest --in the context of the claims-- the features recited in the above claims. 

V. Response to Arguments
Applicant’s arguments filed 06/01/2022 have been fully considered but they are not persuasive.
Applicant argues that the modification of the blocking or “dewetting” SAM of Hourani according Sobczak to limit the extent of the SAM to outside of the recesses, or as claimed on the “top surfaces … without depositing the self-assembled monolayer on the surfaces located below the top surfaces …”,  is allegedly improper because Sobczak uses a blocking material layer made from a polymer rather than from a SAM (Remarks: pp. 7-8).  In this regard, Applicant argues that “[t]he Office incorrectly equates self-assembled monolayer of Hourani with polymer materials of Sobczak without showing any rationale for the equivalency” (Remarks: p. 8).
Examiner respectfully disagrees.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this regard, because the blocking polymer layer of Sobczak performs the same function as the SAM in Hourani, specifically, preventing or blocking deposition on the surface around the recesses, one having ordinary skill in the art would be informed of the extent of the blocking or dewetting SAM regardless of the composition of the material from which said blocking or dewetting material is made, i.e. polymer or SAM.  As such, there is no need to establish an equivalency of materials.  As such, the argument is not found persuasive. 

Applicant further argues,
Further, Hourani and Sobczak, singly or in combination, do not disclose [3] "depositing the particular fill material on the substrate by spin-on deposition such that the particular fill material fills the recesses without adhering to the self-assembled monolayer; [4] removing the self-assembled monolayer; [5a] forming a planar layer comprising a planarizing film." Since Hourani and Sobczak are not directed to a lithographic process, neither of them teaches forming a planar layer after depositing the particular fill material on the substrate and removing the self-assembled monolayer.
(Remarks: p. 8)
First, Hourani, alone, discloses each of the features [3] and [4] of claim 1, as explained in the Non-Final Rejection filed 03/03/2022 (p. 5), citing Hourani at paragraphs [0037] and [0047] and Fig. 11.  Second, neither Hourani nor Sobczak was applied for teaching feature [5a].  Instead, Pereira was applied for this teaching.  Applicant fails to address Pereira and its application to this feature.  As such, the argument is not persuasive, at least for being incomplete.
As to Applicant’s assertion that “Hourani and Sobczak are not directed to a lithographic process” (supra), Examiner respectfully disagrees.  The openings formed in each of Hourani and Sobczak are formed by lithographic processes.  And although Hourani does not show the addition of a planarization layer, as explained in the rejection, Hourani does, however, teach that the process and structure disclosed therein is for the fabrication of a semiconductor integrated circuit device (Hourani: Fig. 16; ¶ 56), thereby requiring multiple layers to be added in order to form the circuit elements the integrated circuit device (id.).  Therefore, subsequent lithography would be required.  As such, the argument is not persuasive.
 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814